 



Exhibit 10.9
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as amended from time to
time, this “Agreement”), effective as of January 1, 2008 is between W-H Energy
Services, Inc., a Texas corporation (“Company”), and Glen J. Ritter
(“Executive”).
W I T N E S S E T H:
     WHEREAS, Company and Executive are currently parties to an Employment
Agreement effective as of April 14, 2005, as amended by a First Amendment
thereto executed as of March 30, 2007 (such Employment Agreement, as so amended,
the “Original Employment Agreement”); and
     WHEREAS, Company and Executive desire to amend and restate the Original
Employment Agreement to reflect therein the amendments thereto effected by the
First Amendment thereto and to make certain other amendments, including those
required by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of April 14, 2005 (the
“Effective Date”), and continuing for the period of time set forth in Article 2
of this Agreement, Company agrees to employ Executive and Executive agrees to be
employed by Company, subject to the terms and conditions of this Agreement.
     1.2 Positions. Company shall employ Executive in the position of Vice
President of Company, or in such other positions as the parties mutually may
agree.
     1.3 Duties and Services. Executive agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees; as such policies may be amended
from time to time.
     1.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote his primary business time, energy and best efforts to the
business and affairs of Company and its affiliates and not to engage, directly
or indirectly, in any other business or businesses, whether or not similar to
that of Company, except with the consent of the Board of Directors. The
foregoing notwithstanding, the parties recognize and agree that Executive may
engage in other business activities that do not conflict with the business and
affairs of Company or interfere with Executive’s performance of his duties
hereunder, which shall be at the sole determination of the Company’s President
and Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



     1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on December 31, 2009 (the “Initial Expiration Date”); provided,
however, that beginning on the Initial Expiration Date, and on each anniversary
of the Initial Expiration Date thereafter, if this Agreement has not been
terminated pursuant to paragraph 2.2 or 2.3, then said term of employment shall
automatically be extended for an additional one-year period unless on or before
the date that is 90 days prior to the first day of any such extension period
either party shall give written notice to the other that no such automatic
extension shall occur.
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (i) upon Executive’s becoming incapacitated by accident, sickness or other
circumstance which, in the reasonable opinion of a physician selected by
Company, renders him mentally or physically incapable of performing the duties
and services required of him hereunder;
     (ii) for cause, which for purposes of this Agreement shall mean Executive
(A) has willfully breached any of his duties and obligations hereunder resulting
in materially adverse consequences to Company or any of its affiliates, (B) has
misappropriated funds or property of Company or any of its affiliates, or
(C) has engaged in conduct that is materially adverse to the interests of
Company or any of its affiliates; provided, however, that, prior to termination
pursuant to clause (A), Company shall give Executive written notice of the
grounds for termination and Executive shall have ten days after receipt thereof
to cure same; or
     (iii) for any other reason whatsoever, in the sole discretion of the Board
of Directors.
     2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (i) within 60 days of the initial existence of (A) a material breach by
Company of any material provision of this Agreement, (B) a material decrease in
Executive’s base salary; (C) a material decrease in the duties and
responsibilities assigned to Executive as compared to the positions referred to
in paragraph 1.2; or (D) Executive being required to relocate to a site more
than 25 miles from his present business address; or

-2-



--------------------------------------------------------------------------------



 



     (ii) at any time after there is a Change in Control (as such term is
defined in paragraph 6.1); or
     (iii) at any time for any other reason whatsoever, in the sole discretion
of Executive;
provided, however, that in the case of a termination under paragraph 2.3(i),
(A) Executive must provide Company with written notice of the event giving rise
to the right of termination within 60 days of the initial existence thereof, and
Company shall have 30 days to remedy the same and (B) in no event may the
effective date of Executive’s termination be more than 24 months following the
initial existence of the event giving rise to the right of termination.
     2.4 Notice of Termination. If Company or Executive desires to terminate
Executive’s employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or he shall do so by giving written
notice to the other party that it or he has elected to terminate Executive’s
employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.
ARTICLE 3: COMPENSATION AND BENEFITS
     3.1 Base Salary. Commencing January 1, 2008, Executive shall receive a
minimum annual base salary of four hundred thousand dollars ($400,000.00).
Executive’s annual base salary shall be reviewed by the Board of Directors (or a
committee thereof) on an annual basis, and, in the sole discretion of the Board
of Directors (or such committee), such annual base salary may be increased, but
not decreased, effective as of January 1 of each year. Executive’s annual base
salary shall be paid during his employment hereunder in equal installments in
accordance with the Company’s standard policy regarding payment of compensation
to executives but no less frequently than monthly.
     3.2 Incentive Compensation. During his employment hereunder, Executive
shall be eligible to receive incentive compensation up to a maximum of 125% of
his annual base salary each calendar year as shall be determined in the sole
discretion of the Board of Directors (or a committee thereof), which
compensation, if any, shall be paid to Executive in the form of a lump-sum
payment between January 1 and March 15 of the calendar year following the
calendar year to which the incentive compensation relates.
     3.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (i) Car Allowance - Company shall provide to Executive an automobile or
automobile allowance as approved by the President and Chief Executive Officer,
which shall be paid in equal installments on a monthly basis in accordance with
the Company’s standard policy regarding payment of compensation to its other
employees.
     (ii) Other Company Benefits - Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in the health and welfare plans and programs, including improvements
or modifications of the

-3-



--------------------------------------------------------------------------------



 



same, which are now, or may hereafter be, available to the other executive
officers of Company. Such plans and programs include, without limitation, health
insurance, life insurance and disability insurance and vacation and sick leave
plans, which may be maintained by Company. Company shall not, however, by reason
of this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such plan or program, so long as such changes
are similarly applicable to the other executive officers of Company.
ARTICLE 4: PROTECTION OF INFORMATION
     4.1 Disclosure to Executive. Company shall disclose to Executive, or place
Executive in a position to have access to or develop, trade secrets or
confidential information of Company or its affiliates; and/or shall entrust
Executive with business opportunities of Company or its affiliates; and/or shall
place Executive in a position to develop business good will on behalf of Company
or its affiliates.
     4.2 Property of Company. All documents, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, and all other writings
or materials of any type embodying any information relating to Company or its
business are and shall be the sole and exclusive property of Company. Upon
termination of Executive’s employment by Company, for any reason, Executive
promptly shall deliver the same, and all copies thereof, to Company. For the
avoidance of doubt, this paragraph 4.2 shall not prohibit Executive from
retaining his only personal property following termination or expiration of this
Agreement.
     4.3 No Unauthorized Use or Disclosure. Executive will not, at any time
during or after Executive’s employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
or its affiliates, or make any use thereof, except in the carrying out of
Executive’s employment responsibilities hereunder. Affiliates of the Company
shall be third party beneficiaries of Executive’s obligations under this
paragraph. As a result of Executive’s employment by Company, Executive may also
from time to time have access to, or knowledge of, confidential business
information or trade secrets of third parties, such as customers, suppliers,
partners, joint venturers, and the like, of Company and its affiliates.
Executive also agrees to preserve and protect the confidentiality of such third
party confidential information and trade secrets to the same extent, and on the
same basis, as Company’s confidential business information and trade secrets.
     4.4 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article by Executive, and Company shall
be entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article, but shall be in addition to all remedies
available at law or in equity to Company, including the recovery of damages from
Executive.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 5: NONCOMPETITION OBLIGATIONS
     5.1 In General. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder; to protect the trade secrets and
confidential information of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the business good will of
Company and its affiliates that has been and will in the future be developed in
Executive, or the business opportunities that have been and will in the future
be disclosed or entrusted to Executive by Company and its affiliates; and as an
additional incentive for Company to enter into this Agreement, Company and
Executive agree to the noncompetition obligations hereunder. Executive shall
not, directly or indirectly for Executive or for others, in the State of Texas
and in all parishes of the State of Louisiana:
     (i) engage in any business competitive with the business conducted by
Company during the term of employment of Executive in such states; or
     (ii) render advice or services to, be employed by, acquire an ownership
interest in, or otherwise assist, any other person, association, or entity who
is engaged, directly or indirectly, in any business competitive with the
business conducted by Company during the term of employment of Executive in such
states with respect to such competitive business, except that Executive may hold
up to 2% of the outstanding shares of any publicly held company engaged in such
competitive activities.
The noncompetition obligations set forth above shall apply only during the
period that Executive is employed by Company and for two years thereafter;
provided, however, that such noncompetition obligations shall only apply after
Executive’s termination of employment hereunder if such termination shall be as
a result of a resignation by Executive other than under circumstances described
in paragraph 2.3(i). For the avoidance of doubt, such obligations shall not
apply following the termination or expiration of this Agreement under any other
provision hereof.
     5.2 Enforcement and Remedies. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article by Executive, and
Company shall be entitled to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to Company, including
without limitation, the recovery of damages from Executive.
     5.3 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article to be reasonable
and necessary to protect the proprietary information of Company. Nevertheless,
if any of the aforesaid restrictions are found by a court having jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.1

-5-



--------------------------------------------------------------------------------



 



ARTICLE 6: EFFECT OF TERMINATION ON COMPENSATION;
ADDITIONAL PAYMENTS
     6.1 Defined Terms. For purposes of this Article 6, the following terms
shall have the meanings indicated:
     “Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 60% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of,
(A) if Company has not engaged in a merger or consolidation, Company, or (B) if
Company has engaged in a merger or consolidation, the resulting entity, or
(iv) as a result of or in connection with a contested election of directors, the
persons who were members of the Board of Directors immediately before such
election shall cease to constitute a majority of the Board of Directors. For
purposes of the preceding sentence, (1) “resulting entity” in the context of a
transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board of Directors” shall refer to the board of
directors (or comparable governing body) of the resulting entity.
     “Termination Benefits” means (i) a lump sum cash payment equal to 200% of
the sum of (A) Executive’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Executive’s employment and (B) the
highest annual incentive compensation payment paid, or determined by the Board
(or the applicable committee thereof) and to be paid, to Executive by Company
(pursuant to paragraph 3.2 or otherwise) in respect of any of the three years
immediately prior to the date of termination of Executive’s employment, and
(ii) notwithstanding anything to the contrary set forth in the Company’s other
applicable plans and agreements, all of the outstanding stock options,
restricted awards and other equity based awards granted by Company to Executive
shall become fully vested and immediately exercisable in full on the date of
termination of Executive’s employment. Notwithstanding anything in this
Agreement to

-6-



--------------------------------------------------------------------------------



 



the contrary, if Executive is entitled to Termination Benefits under any clause
in this Agreement, then Executive shall not also be entitled to additional
Termination Benefits under any other clause of this Agreement.
     6.2 By Expiration. If Executive’s employment hereunder shall terminate upon
expiration of the term provided in paragraph 2.1 hereof because Executive has
provided the notice contemplated in such paragraph to Company, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment. If
Executive’s employment hereunder shall terminate upon expiration of the term
provided in paragraph 2.1 hereof because Company has provided the notice
contemplated in such paragraph to Executive, then (i) all compensation and all
benefits to Executive hereunder shall continue to be provided until the
expiration of such term, (ii) such compensation and benefits shall terminate
contemporaneously with termination of his employment, and (iii) Company shall
provide Executive with the Termination Benefits. Any lump sum cash payment due
to Executive pursuant to clause (iii) of the preceding sentence shall be paid to
Executive within five business days of the date of Executive’s termination of
employment with Company.
     6.3 By Company. If Executive’s employment hereunder shall be terminated by
Company prior to expiration of the term provided in paragraph 2.1, then, upon
such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that:
     (i) if such termination shall be for a reason encompassed by paragraph
2.2(i), then Company shall pay to Executive (or, in the event of Executive’s
death, his designated beneficiary or his estate if Executive does not have a
beneficiary designation on file with Company for this purpose) a lump-sum
payment equal to six months of his base salary at the rate in effect under
paragraph 3.1 on the date of such termination; and
     (ii) if such termination shall be for any reason other than those
encompassed by paragraphs 2.2 (i) or (ii), then Company shall provide Executive
with the Termination Benefits.
Any lump-sum cash payment due to Executive (or his designated beneficiary, as
the case may be) pursuant to the preceding sentence shall be paid to Executive
within five business days of the date of Executive’s termination of employment
with Company.
     6.4 By Executive. If Executive’s employment hereunder shall be terminated
by Executive prior to expiration of the term provided in paragraph 2.1, then,
upon such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that:
     (i) if such termination occurs for a reason encompassed by paragraph
2.3(i), then Company shall provide Executive with the Termination Benefits; and
     (ii) if such termination shall occur within the 180-day period beginning on
the date upon which a Change in Control occurs, then Company shall provide
Executive with the Termination Benefits.

-7-



--------------------------------------------------------------------------------



 



Any lump sum cash payment due to Executive pursuant to this paragraph shall be
paid to Executive within five business days of the date of Executive’s
termination of employment with Company.
     6.5 Death of Executive. Upon the date of death of Executive, the Agreement
shall terminate and Company shall pay to Executive’s designated beneficiary (or
his estate if Executive does not have a beneficiary designation on file with
Company for this purpose) a lump-sum payment equal to six months of his base
salary at the rate in effect under paragraph 3.1 on the date of such
termination, such payment to be made as soon as practicable following such
death, but in no event later than the later of (i) the end of the calendar year
of the date of death of Executive or (ii) the 75th day following the date of
death of Executive.
     6.6 Additional Payments by Company.
     (a) Notwithstanding anything to the contrary in this Agreement, in the
event that any payment or distribution by Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “Excise Tax”),
Company shall pay to Executive an additional payment (a “Gross-up Payment”) in
an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed on any Gross-up Payment, Executive retains an amount of the Gross-up
Payment equal to the Excise Tax imposed upon the Payments. Company and Executive
shall make an initial determination as to whether a Gross-up Payment is required
and the amount of any such Gross-up Payment, and any Gross-up Payment so
determined shall be paid to Executive as a lump-sum payment on the date the
related Payment is made. Unless withheld and remitted by the Company, Executive
shall timely remit any required Excise Tax payments to the Internal Revenue
Service.
     (b) Executive shall notify Company in writing of any claim by the Internal
Revenue Service which, if successful, would require Company to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by Company and Executive) within 10 days of the receipt of such claim. Company
shall notify Executive in writing at least 10 days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If Company fails to timely notify Executive whether it will contest such claim
or Company determines not to contest such claim, then Company shall immediately
pay to Executive the portion of such claim, if any, which it has not previously
paid to Executive. If Company decides to contest such claim, Executive shall
cooperate fully with Company in such action; provided, however, Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with such action and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of Company’s action.
     (c) Any Gross-up Payment, reimbursement, indemnification or in-kind
provision of expenses under clause (b) shall be made by Company to Executive
promptly after incurrence

-8-



--------------------------------------------------------------------------------



 



thereof by Executive but in no event later than the end of the calendar year
next following the calendar year in which Executive remits the related taxes
that are the subject of the audit or litigation to the Internal Revenue Service
(or, if no taxes are remitted, the end of the calendar year following the
calendar year in which the audit is completed, settled or otherwise resolved)
provided, that Executive must provide reasonable documentation to Company to
substantiate taxes paid and expenses incurred. If, as a result of Company’s
action with respect to a claim, Executive receives a refund of any amount paid
by Company with respect to such claim, Executive shall promptly pay such refund
to Company.
     6.7 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 6. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 6 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 6.
     6.8 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of this Agreement, Company and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to this
Article 6 shall be received by Executive as liquidated damages. Employee shall
have no liability for his termination of this Agreement in accordance with
paragraph 2.3.
     6.9 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
ARTICLE 7: MISCELLANEOUS
     7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to Company to:
  W-H Energy Services, Inc.
 
  2000 West Sam Houston Parkway South
 
  Suite 500
 
  Houston, Texas 77042
 
  Attention: Chief Executive Officer

-9-



--------------------------------------------------------------------------------



 



     
If to Executive to:
  Glen J. Ritter
 
  3903 Loreauville road
 
  New Iberia, LA 70563

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     7.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     7.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     7.6 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
     7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     7.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
     7.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

-10-



--------------------------------------------------------------------------------



 



     7.11 Term. This Agreement has a term co-extensive with the term of
employment provided in paragraph 2.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
     7.12 Entire Agreement. Except as provided in (i) the written benefit plans
and programs referenced in paragraph 6.8 (and any agreements between Company and
Executive that have been executed under such plans and programs) and (ii) any
signed written agreement contemporaneously or hereafter executed by Company and
Executive, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by Company. Without limiting the scope of the preceding
sentence, all understandings and agreements preceding the date of execution of
this Agreement and relating to the subject matter hereof (other than the
agreements described in clause (i) of the preceding sentence) are hereby null
and void and of no further force and effect. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.
     7.13 Section 409A. The parties intend that this Agreement be interpreted in
a manner to be exempt from the requirements of Section 409A of the Code and,
where not so exempt, to be in compliance therewith. Executive (or his estate or
beneficiary) shall have no right to dictate the taxable year in which any
payment hereunder should be paid. Notwithstanding any provision of this
Agreement to the contrary, only to the extent that this Agreement is subject to
the requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Section 409A of the
Code, no payment or benefit that results from Executive’s termination of
employment will be provided until the date which is six months after the date of
Executive’s termination of employment. Payments to which Executive would
otherwise be entitled during the six-month period described above will be
accumulated and paid in a lump sum on the first day of the seventh month after
the date of Executive’s termination of employment. Notwithstanding anything to
the contrary, to the extent required by Section 409A of the Code (a) the amount
of expenses eligible for reimbursement or to be provided as an in-kind benefit
under this Agreement with respect to a calendar year may not affect the expenses
eligible for reimbursement or to be provided as an in-kind benefit in any other
calendar year and (b) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.
(Signature page follows)

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
first day of January, 2008, to be effective as of the Effective Date.

                  W-H ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Kenneth T. White, Jr.     
 
  Name:  
 
Kenneth T. White, Jr.    
 
  Title:   Chairman, President and Chief Executive    
 
      Officer    
 
           
 
  By:   /s/ Glen J. Ritter    
 
           
 
      Glen J. Ritter    

 